DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 16-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rungta et al. (US 2015/0031819, hereinafter “Rungta”) in view of Chung et al. (US 2008/0081195, hereinafter “Chung”).
In regard to claim 1, Rungta discloses a multilayer assembly that comprises a metal substrate having an inner surface and an outer surface [0104]. A layer of benzoxazine bonding layer that is partially adhered to at least one of the inner surface and the outer surface of said metal substrate [0105]. A second layer of a fluoropolymer is partially adhered to the second surface of the first layer [0105]. The first layer comprises a composition of a fluoropolymer [0044], at least one benzoxazine compound [0022], and at least one aromatic polymer [0072]. Rungta discloses that improved adhesion between a fluoropolymer and a benzoxazine layer can arise from coating the fluoropolymer from a fluoropolymer solution [0107]. The examiner considers the coating layer disclosed by Rungta as the L3 of applicant’s independent claim 1. The composition comprises at least one polymer (F) wherein polymer (F) is a fluoropolymer, and the composition is coated onto the second fluoropolymer layer [0107].
Rungta is silent with regard to the second layer consisting of a composition that comprises at least one function polymer, wherein the functional polymer is a functional fluoropolymer comprising one or more functional groups.
Chung discloses functionalized fluoropolymers [abstract]. The functional polymer is a functional fluoropolymer comprising one or more polar groups [0022]. The functional polymers can be used in pipes and tubes [0012]. 
Rungta and Chung both disclose a layer of fluoropolymer that can be used in a multilayer assembly. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the functional fluoropolymer of Chung as the second layer of Rungta 
In regard to clam 2, Rungta discloses that the polymer of the benzoxazine composition is selected from a fluoropolymer that is a copolymer of tetrafluoroethylene with at least one per(halo)fluoromonomer different than TFE [0045].
In regard to claim 3, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 0.5% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 4, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 30% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 5, Rungta discloses that the polymer of the benzoxazine composition is selected from a fluoropolymer that is a copolymer of tetrafluoroethylene with at least one per(halo)fluoroalkylvinylether [0045].
In regard to claim 6, Rungta discloses that the benzoxazine compound is that of applicant’s formula (I) [0022].
In regard to claim 9, Modified Rungta discloses that the functional polymer is manufactured by irradiation of at least one polymer using a photon source [Chung 0067].
In regard to claim 10, Modified Rungta discloses that the functional polymer is manufactured by polymerization of at least fluorinated monomer with at least functional fluoro-alkylvinyl ether of formula CF2=CFOY0, wherein Y0is a C1-C12 alkyl or (per)fluoroalkyl group or a C1-C12 oxyalkyl or a C1-C12(per)fluorooxyalkyl group, said Y0 comprising a carboxylic 
In regard to claim 11, Modified Rungta discloses that the functional polymer comprises one or more polar functional groups selected from the group of carboxylic groups in acid, acid halide or salt form or sulfonic groups in acid, acid halide or salt form [Chung 0034].
In regard to claim 12, Rungta discloses that the coating composition of the third fluoropolymer layer comprises a terpolymer of tetrafluoroethylene, hexafluoropropylene, and a vinylidene fluoride [0107]. Thus, a copolymer of tetrafluoroethylene and at least one per(halo) fluoromonomer different from TFE. 
In regard to claim 13, Rungta discloses that fillers may be added to the fluoropolymer compositions for the additional layers [0062]. 
In regard to claim 16, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 4% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 17, Rungta discloses that the fluoropolymer of the benzoxazine composition comprises at least 20% by weight of recurring units derived from at least one per(halo) fluoromonomer [0046].
In regard to claim 18, Rungta discloses that the fillers include inorganic and organic fillers [0063].
	
Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rungta et al. (US 2015/0031819, hereinafter “Rungta”) in view of Chung et al. (US 2008/0081195, hereinafter “Chung”) in view of Sakaguchi et al. (US 2006/0166048, hereinafter “Sakaguchi”).
In regard to claims 7-8, Modified Rungta discloses a multilayer assembly that comprises a metal substrate, a layer of benzoxazine composition, and a layer of functionalized fluoropolymer as previously discussed. 
Modified Rungta is silent with regard to the aromatic polymer of the benzoxazine composition being that of aromatic polyamide-imide polymer.
Sakaguchi discloses polyarylene ether based compounds [abstract]. The compounds can be combined in a single substance that comprises benzoxazine and a polyamide imide, aromatic based polymer [0092]. The composition can be used as a layer. 
Modified Rungta and Sakaguchi both disclose the use of an aromatic polymer in a composition. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polyamide imide aromatic based polymer of Sakaguchi in the benzoxazine composition of modified Rungta motivated by the expectation of forming a composition that has excellent processability and durability [0093].

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
The applicant argues that Chung is not in the same field of endeavor as the present application nor the primary reference, Rungta. The applicant argues that Chung is concerned with fluoropolymer having good electrical properties and chemical reactivity to form a composite structure, such as for use in capacitors, transducers, actuators and sensors. The present application is concerned with rendering a metal pipe suitable for oil and gas applications. The applicant argues that the Chung is not reasonably pertinent to the present application is thus not analogous art.
In response, the examiner, respectfully, disagrees. In response to applicant's argument that Chung is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chung discloses that the invention relates to chain end functionalized fluoropolymer that exhibit good chemical reactivity, such as for crosslinking reaction and composite preparation [0002]. Chung states that the ability to for the functionalized fluoropolymer to have good chemical reactivity allows for good adhesion and high mechanical strength [0010]. The applicant states that the particular problem that the applicant is concerned is interlayer adhesion properties [0009]. Thus, while the invention of Chung might not be in the exact field of applicant’s endeavor, Chung may be relied upon for the basis for rejection of the claimed invention because Chung is reasonably pertinent to providing a solution to adhesion issues in multilayer structures. 
In addition, Chung is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, functionalized fluoropolymers allow for good adhesion and high mechanical strength in multilayer structures in combination with the primary reference, discloses the presently claimed invention.

The applicant argues that the adhesion of the top-coat layer in the multilayer assembly was evaluated and greater than expected results were shown over the prior art. 
In response, the examiner, respectfully, disagrees. Rungta discloses that improved adhesion between a fluoropolymer and a benzoxazine layer can arise from coating the fluoropolymer from a fluoropolymer solution [0107]. The examiner considers the coating layer disclosed by Rungta as the L3 of applicant’s independent claim 1. The composition comprises at least one polymer (F) wherein polymer (F) is a fluoropolymer, and the composition is coated onto the second fluoropolymer layer [0107]. The coating layer allows for improved adhesion, which is the argument applicant states is improved over the prior art by the addition of the third layer. Rungta and the applicant solves the same problem by the addition of the coating layer that comprises a fluoropolymer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782